Citation Nr: 1205357	
Decision Date: 02/13/12    Archive Date: 02/23/12

DOCKET NO.  09-35 272	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina



THE ISSUE


Entitlement to service connection for sleep apnea.



ATTORNEY FOR THE BOARD


L. J. N. Driever





INTRODUCTION

The Veteran served on active duty from September 1976 to September 1980. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  Jurisdiction of the case was subsequently transferred to the RO in Columbia, South Carolina.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The law provides that the VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires the VA to assist a claimant in obtaining that evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159.  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159. 

In this case, the Veteran has not been afforded a VA examination in connection with his claim for service connection for sleep apnea.  He has claimed that he developed a snoring problem during his military service, and in support of his assertion, he has submitted written statements from multiple individuals, including D.G., R.M. and M.L. (initials used to protect the Veteran's privacy).  

According to D.G., a fellow servicemen and self-report trained medical professional, the Veteran complained of living in a fog during his period of service.  He also noted that he had witnessed the Veteran's problems sleeping throughout the night, as well as snoring.  D.G. stated that he first noticed the signs and symptoms immediately after the Veteran's discharge, but he indicated that he could not connect the dots to his decreased mental attitude and aptitude due to the lack of knowledge of the condition.  However, after being diagnosed and treated for sleep apnea himself, he stated that he now understand the disorder.  

R.M., the mother of the Veteran's children, stated that the Veteran had a snoring problem after returning from active duty in September 1980.  Similarly, M.L., a fellow serviceman, noted that he witnessed the Veteran snoring severely and loudly during the early 1980s, including while he was at Hunter Air Station. 

Based on these lay statements, there is some evidence suggesting that the Veteran may have had the symptoms of sleep apnea in service.  In addition, the evidence of record shows that he has a current diagnosis of sleep apnea.  However, the evidence does not include any medical opinion addressing whether the current diagnosis may be related to his reported problems in service.  

The United States Court of Appeals for Veterans Claims (Court) has held that an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an "in-service event, injury or disease," or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 C.F.R. § 3.159(c)(4)(i).  Therefore, the Board finds that a VA examination and medical opinion are necessary for the purpose of determining the nature and etiology of any current sleep apnea.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be afforded a VA examination to determine the nature and etiology of any sleep apnea that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, lay statements, and assertions.  

The examiner should opine whether it is at least as likely as not that the Veteran currently has sleep apnea that manifested in service or that is otherwise causally or etiologically related to his military service.  In rendering his or her opinion, the examiner should address the lay statements attesting to the Veteran's snoring and sleeping problems during his military service and shortly thereafter.  

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

2.  The RO should ensure that there has been compliance with the directives of this remand and conduct any other development that may be indicated.   
	
3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


